UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-2251


CHEN JING,

                  Petitioner,

             v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:     June 22, 2009                  Decided:   July 24, 2009


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Eric Y. Zheng, New York, New York, for Petitioner.  Michael F.
Hertz, Acting Assistant Attorney General, William C. Peachey,
Assistant Director, Matthew A. Spurlock, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Chen           Jing,   a    native       and     citizen      of   the    People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) dismissing her appeal from the

immigration judge’s order denying her applications for asylum,

withholding from removal and withholding under the Convention

Against Torture (“CAT”).                We deny the petition for review.

            The        INA    authorizes        the     Attorney       General       to    confer

asylum on any refugee.                 8 U.S.C. § 1158(a) (2006).               It defines a

refugee as a person unwilling or unable to return to her native

country    “because           of   persecution         or     a    well-founded       fear    of

persecution           on     account       of        race,        religion,     nationality,

membership in a particular social group, or political opinion.”

8 U.S.C. § 1101(a)(42)(A) (2006).                            “Persecution involves the

infliction       or    threat      of    death,       torture,       or   injury      to   one’s

person or freedom, on account of one of the enumerated grounds.

. . .”       Li v. Gonzales, 405 F.3d 171, 177 (4th Cir. 2005)

(internal quotation marks and citations omitted).

            An alien “bear[s] the burden of proving eligibility

for asylum,” Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir.

2006);    see    8     C.F.R.      §    1208.13(a)         (2008),     and     can   establish

refugee status based on past persecution in her native country

on account of a protected ground.                            8 C.F.R. § 1208.13(b)(1)

(2009).         Without       regard      to    past       persecution,        an    alien   can

                                                 2
establish     a     well-founded         fear   of        persecution       on   a   protected

ground.       Ngarurih       v.    Ashcroft,        371     F.3d     182,    187     (4th   Cir.

2004).        The     well-founded          fear          standard      contains       both     a

subjective and an objective component.                            The objective element

requires a showing of specific, concrete facts that would lead a

reasonable        person    in    like    circumstances            to   fear     persecution.

Gandziami-Mickhou          v.     Gonzales,         445    F.3d    351,     353      (4th   Cir.

2006).        “The    subjective         component          can    be    met     through      the

presentation         of     candid,       credible,          and        sincere      testimony

demonstrating a genuine fear of persecution . . . . [It] must

have   some       basis    in    the   reality       of     the    circumstances        and    be

validated with specific, concrete facts . . . and it cannot be

mere irrational apprehension.”                      Li, 405 F.3d at 176 (internal

quotation marks and citations omitted).

              To establish eligibility for withholding of removal,

an alien must show a clear probability that, if she were removed

to her native country, her “life or freedom would be threatened”

on a protected ground.                 8 U.S.C. § 1231(b)(3)(A) (2006); see

Camara v. Ashcroft, 378 F.3d 361, 370 (4th Cir. 2004).                                A “clear

probability” means that it is more likely than not the alien

would be subject to persecution.                      INS v. Stevic, 467 U.S. 407,

429-30 (1984).

              A    determination         regarding         eligibility       for     asylum    or

withholding of removal is affirmed if supported by substantial

                                                3
evidence on the record considered as a whole.                                INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                     Administrative findings of

fact, including findings on credibility, are conclusive unless

any reasonable adjudicator would be compelled to decide to the

contrary.       8 U.S.C. § 1252(b)(4)(B) (2006).                        Legal issues are

reviewed de novo, “affording appropriate deference to the BIA’s

interpretation        of     the     INA   and     any       attendant        regulations.”

Lin v. Mukasey, 517 F.3d 685, 691-92 (4th Cir. 2008).                                      This

court   will       reverse    the    Board       only    if      “the   evidence       .   .   .

presented was so compelling that no reasonable factfinder could

fail    to    find    the     requisite      fear       of       persecution.”         Elias-

Zacarias, 502 U.S. at 483-84; see Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002).                The immigration judge’s order is the

final   decision       for    this    court’s      review         as    a    result   of     the

Board’s affirmance without opinion.                      Khattak v. Ashcroft, 332

F.3d 250, 253 (4th Cir. 2003).

              We    find     substantial        evidence         supports      the    Board’s

finding      that    Jing    did    not    establish         a    well-founded        fear     of

persecution.         Because Jing did not meet her burden of proof to

qualify      for     asylum,        she    is      necessarily              ineligible       for

withholding of removal.              See Camara v. Ashcroft, 378 F.3d 361,

367 (4th Cir. 2004).            We also find the Board did not engage in

any improper factfinding.             We further find the Board did not err

in finding that Jing did not establish that it was more likely

                                             4
than not she will be tortured if returned to China; thus, Jing

is   not   eligible   for   relief      under     the    CAT.         See    8    C.F.R.

§ 208.16(c)(2) (2009).

            Accordingly,    we   deny       the   petition      for     review.       We

dispense    with   oral     argument     because        the     facts       and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  PETITION DENIED




                                        5